DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 12 April 2020.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3-8, 10, and 13-15, as well as the addition of new claims 16-20.

Claim Objections
Claim 14 is objected to because of the following informalities: in line 5, “the comprises” should apparently read --that comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn et al. (U.S. Pub. No. 2014/0350325 A1; hereinafter known as “Van Appeldoorn”), in view of Dehghan Marvast (U.S. Pub. No. 2016/0000519 A1).
Regarding claim 1, Van Appeldoorn discloses a system for brachytherapy treatment (Abstract; Figs. 1-4) comprising a determination unit C for determining at least one measurement position of at least one measurement device guided by a 8a/8b/8c relative to at least one source position P1/P2 of a respective at least one source of radioactive radiation S guided by at least one source guiding tube of said at least one guiding tube, the determination unit further for outputting measurement position data indicating the at least one determined relative position of said at least one measurement position to the respective at least one source position, as well as detecting the at least one measurement position using an imaging system ([0011]-[0013]; [0015]; [0017]; [0031]-[0033]; [0042]-[0043]; [0054]-[0055]; [0063]-[0064]; [0067]-[0068]; [0074]-[0078]; [0080]-[0082]; [0088]), wherein the at least one determined relative position indicates a level of accuracy of a dose measurement determined by the at least one measurement device, enables estimating a dose that should be measured by the at least one measurement device when the respective at least one source irradiates a target area, and enables improved accuracy in determining the dose actually delivered in vivo to the target area (this limitation is an intended use/result recitation, which Van Appeldoorn’s system is capable of achieving; i.e., the determined relative position is capable of such indicating and such enabling; see also [0078]; [0080]-[0082]), and a control unit for positioning, based on the measurement position data output by the determination unit, the at least one measurement device within a respective measurement device guiding tube of the at least one guiding tube to acquire radiation data during brachytherapy treatment ([0079]-[0080]; [0088]).  Van Appeldoorn fails to disclose an input unit for receiving tracking data that comprises a plurality of tracking values acquired at a plurality of positions along the at least one guiding tube, a reconstruction unit for obtaining a reconstruction of said at least one guiding tube based on the tracking data, and that the relative positioning is 100 for brachytherapy treatment (Abstract; Fig. 1) comprising at least one guiding tube 102, an input unit 124 for receiving tracking data comprising a plurality of tracking values acquired at a plurality of positions along the at least one guiding tube, and a reconstruction unit 112 for obtaining a reconstruction of said at least one guiding tube based on the tracking data, wherein the reconstruction is registered to an imaging coordinate system, in order to more accurately provide treatment and make any necessary corrections ([0022]-[0024]; [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Appeldoorn with the input unit and reconstruction unit and associated programming taught by Dehghan Marvast in order to more accurately provide treatment and make any necessary corrections.
Regarding claim 2, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and Dehghan Marvast further discloses that the tracking data is acquired using electromagnetic and/or fiber-optic tracking ([0022]-[0023]; [0032]).
Regarding claims 3 and 4, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and Van Appeldoorn further discloses a computation unit for receiving measurement position data indicating the at least one measurement position relative to the at least one source position and deriving, based on a therapy plan, predicted dose data for the at least one measurement position relative to the at least one source position, and a verification unit for deriving, based on radiation data acquired by the at least one measurement device 
Regarding claim 6, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and Van Appeldoorn further discloses an indication unit 1 for triggering at least one indication if the delivered dose data and the predicted dose data deviate from one another by a pre-defined tolerance ([0015]; [0082]).
Regarding claims 7 and 9, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and Van Appeldoorn further discloses an optimization unit for optimizing the at least one measurement position to an at least one optimized measurement position on the basis of the predicted dose data predicted based on the therapy plan, and for determining at least one further measurement position of at least one further measurement device, optimizing the at least one measurement position of the at least one measurement device to the at least one optimized measurement position depending on the at least one further measurement position of the at least one further measurement device, and/or optimizing the at least one further measurement position of the at least one further measurement device to at least one further optimized measurement position depending on the at least one measurement position of the at least one measurement device ([0005]-[0007]; [0012]; [0015]; [0017]; [0024]; [0067]; [0078]-[0081]; e.g., the measurement positions 
Regarding claim 13, Van Appeldoorn discloses a method for quality assurance positioning of measurement devices inside guiding tubes during brachytherapy treatment (Abstract; Figs. 1-4), the method comprising the steps of: determining, via a determination unit C, at least one measurement position of at least one measurement device guided by a measurement guiding tube of at least one guiding tube 8a/8b/8c relative to at least one source position P1/P2 of a respective at least one source of radioactive radiation S guided by at least one source guiding tube of said at least one guiding tube, the determination unit further for outputting measurement position data indicating the at least one determined relative position of said at least one measurement position to the respective at least one source position, as well as detecting the at least one measurement position using an imaging system ([0011]-[0013]; [0015]; [0017]; [0031]-[0033]; [0042]-[0043]; [0054]-[0055]; [0063]-[0064]; [0067]-[0068]; [0074]-[0078]; [0080]-[0082]; [0088]), wherein the at least one determined relative position indicates a level of accuracy of a dose measurement determined by the at least one measurement device, enables estimating a dose that should be measured by the at least one measurement device when the respective at least one source irradiates a target area, and enables improved accuracy in determining the dose actually delivered in vivo to the target area (this limitation is an intended use/result recitation, which Van Appeldoorn’s system is capable of achieving; i.e., the determined relative position is capable of such indicating and such enabling; see also [0078]; [0080]-[0082]), and positioning, via a 124, tracking data comprising a plurality of tracking values acquired at a plurality of positions along at least one guiding tube 102, and obtaining, via a reconstruction unit 112, a reconstruction of said at least one guiding tube based on the tracking data, wherein the reconstruction is registered to an imaging coordinate system, in order to more accurately provide treatment and make any necessary corrections ([0022]-[0024]; [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Appeldoorn with the tracking, reconstructing, and registering steps taught by Dehghan Marvast in order to more accurately provide treatment and make any necessary corrections.
Regarding claim 14, Van Appeldoorn discloses a non-transitory computer readable medium embodied with a computer program which, when executed by a processing unit, is adapted to perform a method for quality assurance positioning of measurement devices inside guiding tubes during brachytherapy treatment, comprising 8a/8b/8c relative to at least one source position P1/P2 of a respective at least one source of radioactive radiation S guided by at least one source guiding tube of said at least one guiding tube, and outputting measurement position data indicating the at least one determined relative position of said at least one measurement position to the respective at least one source position, as well as detecting the at least one measurement position using an imaging system ([0011]-[0013]; [0015]; [0017]; [0031]-[0033]; [0042]-[0043]; [0054]-[0055]; [0063]-[0064]; [0067]-[0068]; [0074]-[0078]; [0080]-[0082]; [0088]), wherein the at least one determined relative position indicates a level of accuracy of a dose measurement determined by the at least one measurement device, enables estimating a dose that should be measured by the at least one measurement device when the respective at least one source irradiates a target area, and enables improved accuracy in determining the dose actually delivered in vivo to the target area (this limitation is an intended use/result recitation, which Van Appeldoorn’s system is capable of achieving; i.e., the determined relative position is capable of such indicating and such enabling; see also [0078]; [0080]-[0082]), and positioning, based on the measurement position data output by the determination unit, the at least one measurement device within a respective measurement device guiding tube of the at least one guiding tube to acquire radiation data during brachytherapy treatment ([0079]-[0080]; [0088]).  Van Appeldoorn fails to disclose receiving tracking data that comprises a plurality of tracking values acquired at a plurality of positions along the at least one guiding tube, obtaining a reconstruction of said at least one guiding tube based on the 102, and obtaining a reconstruction of said at least one guiding tube based on the tracking data, wherein the reconstruction is registered to an imaging coordinate system, in order to more accurately provide treatment and make any necessary corrections ([0022]-[0024]; [0032]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Appeldoorn with the tracking, reconstructing, and registering steps taught by Dehghan Marvast in order to more accurately provide treatment and make any necessary corrections.
Regarding claim 15, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and further discloses that the computer program is further configured to control a system comprising an input unit 124 for receiving the tracking data comprising the plurality of tracking values acquired at the plurality of positions along the at least one guiding tube, a reconstruction unit 112 for obtaining the reconstruction of said at least one guiding tube based on the tracking data (Dehghan Marvast: [0022]-[0024], [0032]-[0035]), a determination unit C for determining, based on the reconstruction, the at least one measurement position of the at least one measurement device guided by the measurement device guiding tube of said at least one guiding tube 8a/8b/8c relative to the at least one source position P1/P2 of the at least one source of radioactive radiation S guided by the at least one source .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn and Dehghan Marvast as applied to claim 4 above, and further in view of Belley et al. (U.S. Pub. No. 2017/0304652 A1; hereinafter known as “Belley”).  The combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, and Dehghan Marvast further discloses a display unit 118 ([0024]-[0025]; [0035]).  The combination of Van Appeldoorn and Dehghan Marvast fails to disclose that the display unit is for generating a first graphical representation of the delivered dose data and a second graphical representation of the predicted dose data and jointly displaying the first and second graphical representations.  Belley discloses a system for brachytherapy treatment that measures delivered radiation dose data (Abstract) and includes a display unit 140 for generating a first graphical representation of the delivered dose data and a second graphical representation of predicted dose data and jointly displaying the first and second graphical representations in order to indicate in real-time whether the delivered dose is substantially similar to the predicted dose ([0062]; [0100]; [0120]).  It would have been obvious to one of ordinary skill in the art .

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn and Dehghan Marvast as applied to claim 7 above, and further in view of Isham et al. (U.S. Pub. No. 2018/0085597 A1; hereinafter known as “Isham”).  
Regarding claim 8, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, but fails to disclose that the optimization unit is further provided for optimizing an insertion sequence of a plurality of guiding tubes on the basis of predicted dose distribution data predicted based on the therapy plan.  Isham discloses a system for brachytherapy treatment (Abstract) that includes an optimization unit for optimizing an insertion sequence of a plurality of guiding tubes on the basis of predicted dose distribution data predicted based on a therapy plan in order to avoid treatment failure and side-effects ([0051]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Appeldoorn and Dehghan Marvast with the optimization unit capabilities taught by Isham in order to avoid treatment failure and side-effects.
Regarding claim 12, the combination of Van Appeldoorn and Dehghan Marvast discloses the invention as claimed, see rejection supra, but fails to disclose that the optimization unit is further provided for receiving at least one change indication of a .

Allowable Subject Matter
Claims 10, 11, and 16-20 are allowed, for the reasons presented in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 and 101 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that the combination of Van Appeldoorn and Dehghan Marvast fails to teach the newly added limitations.  However, Applicant does not provide any explanation as to why.  As detailed supra, Van Appeldoorn does teach the newly added limitations, as it teaches a plurality of guiding tubes, which may be measurement device guiding tubes or source guiding tubes, and outputs measurement position data that indicates the relative position between the measurement position and the source position (e.g., the distance between the measurement device and the source), which is used for calibration and for more accurate monitoring and control, and is capable of being used for the three newly added limitations.  Van Appeldoorn also teaches a control unit for positioning the measurement device within a guiding tube based upon this measurement position data so as to acquire radiation data during the treatment.  Applicant argues that Dehghan Marvast fails to teach the recited determination unit.  The examiner agrees, and Dehghan Marvast is not cited to teach this unit; however, as Van Appeldoorn does teach this unit, the proposed combination teaches all of the newly added limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791